In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00474 CR

 _____________________


JAJUAN C. SHEPHERD, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 435th District Court
Montgomery County, Texas

Trial Cause No. 09-07-06584-CR




MEMORANDUM OPINION

	On October 2, 2009, the trial court sentenced Jajuan C. Shepherd on a conviction for
possession of a controlled substance.  Shepherd filed a notice of appeal on October 14, 2009. 
The trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.  On October 23, 2009, we notified the parties that we would dismiss the
appeal unless the appellant established grounds for continuing the appeal.  No response has
been filed.  Because the record does not contain a certification that shows the defendant has
the right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly,
we dismiss the appeal.
	APPEAL DISMISSED.	
							_________________________________
								   DAVID GAULTNEY
									    Justice
Opinion Delivered November 25, 2009	
Do Not Publish						

Before Gaultney, Kreger, and Horton, JJ.